This appeal was transferred to this court by the Appellate Division of the Fourth Department (269 App. Div. 965). Plaintiff has appealed from an order of the Onondaga Special Term of the Supreme Court dismissing her amended complaint for failure to state facts sufficient to constitute a cause of action pursuant to rule 106 of the Rules of Civil Practice. The amended complaint has general allegations of fraud, conspiracy and criminal assault. Giving the pleading the most liberal construction it fails to state any facts sufficient to constitute a cause of action. Order affirmed, without costs. All concur. [See post, p. 867.]